DETAILED ACTION
1.	 Claims 1-2, 4-7, 9-12 and 14-16 (now renumbered 1-13 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 6 11 and 16 as a whole, closest art of record failed to teach or suggest among other thing:, 
“wherein a geometry position of an octree node of a specific LOD of an index that is less than a largest index of LoDs in the octree structure is reconstructed based on a center position of the octree node for spatial scalability,”
4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
5.	Below are references that teach some limitations of the claims 1,6 11 and 16 but are lack the teaching of the limitations mentioned above: 
a.  “SCALABLE POINT CLOUD GEOMETRY CODING WITH BINARY TREE EMBEDDED QUADTREE”, 2018 IEEE”, published 2018 to Birendra disclose: 
An apparatus for transmitting point cloud data (Abstract, section I and II, Birendra teaches a process of receiving point cloud data at different quality, and encoding the received point cloud data), the apparatus comprising:
an encoder configured to encode geometry data of point cloud data  (section 1 right col 1st paragraph, section 2.3, 2nd  paragraph,  the octree is used mostly to compress the static point cloud or intra-code the frame in dynamic point cloud. Encoding of an octree structure is carried out by storing the occupancy bits generated in all layers of the tree), 
	wherein the geometry data is represented based on an octree structure (Abstract, section 1 right column last paragraph, section 2.3, 2nd  paragraph section 6,  Birendra  teaches a scalable point cloud geometry encoding  using octree that  efﬁciently compress point cloud data at variable rate compensating the quality . Specifically a scalable octree and quadtree coding scheme that can represent the geometry of the same point cloud at different quality achieving different compression level at highest representation level. Here, the highest representation implies point cloud with voxel size of one), wherein geometry data in a center position of each node  in the octree structure is reconstructed for spatial scalability (Fig.3,  section I, right column last paragraph, section 2.3, the leaf-node of the octree encoded using octree encoder, wherein  the points that lie in a leaf-node are approximated by its centroid and attributes if any are averaged, and  the highest representation level, leaf-node should contain only one point);
encode attribute data of the point cloud data (sections 2 and 5 1st paragraph, section1 right col. 1st   paragraph, Encoder encodes both geometry and color of a point cloud frame by creating the highest representation possible, wherein the dataset to be encoded includes color attributes other than geometry); and
a transmitter configured to transmit a bitstream including the geometry data and the attribute data of the point cloud data (Abstract, section 2 1st paragraph, the encoded geometry and color of a point bitstream are transmitted to the decoder to be decoded (decompressed)).
b.	“G-PCC codec description v2” published on January 2019, to Mammou et al., disclosed: 
the geometry data is represented based on an octree structure including level of details (LoDs) ( (Fig.1, sections 2 and 3.6.22 teaches point cloud compression G-PCC (Geometry based Point Cloud Compression), and Figure 1 provides an overview of the  a G-PCC, wherein   LODs (level of details) generator is the integral part of  G-PCC), and wherein geometry data in a center position of each node of a specific LOD of an index is reconstructed for spatial scalability (section 3.6.2, Mammou teaches  a scalable complexity implementation of LOD generation procedure, wherein the procedure includes for each iteration            
                 
                k
            
        , where             
                k
                =
                0
                …
                N
                u
                m
                b
                e
                r
                 
                o
                f
                 
                L
                O
                D
                s
                ,
            
         a  procedure  of generating  a set of indexes of points  L(k)  belongs to the k-th LOD and              
                O
                (
                k
                )
            
         the set of points belonging to LODs higher than             
                k
            
        . . )

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 













Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.

/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699